Citation Nr: 0217465	
Decision Date: 12/04/02    Archive Date: 12/12/02

DOCKET NO.  02-00 244	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE


Entitlement to an effective date, prior to January 10, 2001, 
for the assignment of a 60 percent evaluation for asthma 
with reactive airway dysfunction syndrome.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. Hal Smith, Counsel


INTRODUCTION

The veteran served on active duty from September 1988 to 
August 1989.  

The current appeal arose from a March 2001 rating decision 
of the Department of Veterans Affairs (VA) Regional Office 
(RO) in Houston, Texas.  The RO granted entitlement to an 
increased evaluation of 30 percent for asthma with reactive 
airway dysfunction syndrome effective January 10, 2001.  

In June 2001 the RO, in pertinent part, denied entitlement 
to an effective date, prior to January 10, 2001, for 
assignment of a 30 percent evaluation for asthma with 
reactive airway dysfunction syndrome.  

In December 2001 the RO granted entitlement to an increased 
evaluation of 60 percent for asthma with reactive airway 
dysfunction syndrome effective January 10, 2001..  The only 
issue perfected for appellate review is entitlement to an 
effective date, prior to January 10, 2001, for assignment of 
a 60 percent evaluation for asthma with reactive airway 
dysfunction syndrome.

The veteran provided oral testimony before the undersigned 
Member of the Board of Veterans' Appeals (Board) via a video 
conference at the RO in July 2002, a transcript of which has 
been associated with the claims file.


FINDINGS OF FACT

1.  The RO granted entitlement to service connection for 
asthma with assignment of a 10 percent evaluation effective 
August 8, 1989, when it issued an unappealed rating decision 
in August 1990.  

2.  In February 2000 the Board denied an appeal on the issue 
of entitlement to a rating in excess of 10 percent for 
asthma.  

3.  The veteran has not raised a claim of clear and 
unmistakable error (CUE) in the Board's February 2000 
decision.  

4.  On January 10, 2001, the RO received an application to 
reopen the claim for an increased evaluation for asthma.  

5.  It was not first factually ascertainable within one year 
prior to January 10, 2001, that the veteran met the criteria 
for a 60 percent rating for asthma with reactive airway 
dysfunction syndrome.  


CONCLUSION OF LAW

The criteria for an effective date, prior to January 10, 
2001, for the award of an increased rating of 60 percent for 
asthma with reactive airway dysfunction syndrome have not 
been met.  38 U.S.C.A. §§ 1155, 5107 (West 1991 & Supp. 
2002); 38 C.F.R. §§ 3.156, 3.400, 20.1103 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual Background

In an August 1990 rating decision the RO granted service 
connection and a 10 percent rating for asthma.  The decision 
was based on service medical records (SMRs) which reflected 
extensive treatment during service for asthma.  The veteran 
underwent a pulmonary function test (PFT) in May 1990 which 
showed ratio of forced expiratory volume (FEV-1) to forced 
vital capacity (FVC) of 79 percent.  

Subsequently added to the record were additional VA 
outpatient treatment records and VA examination reports 
dated from 1989 through 1992.  These records reflect 
treatment for acute bronchitis in 1991 with bronchospasm and 
sinusitis.  The veteran used a inhaler.  PFT in October 1992 
showed FEV-1 to FVC of 77 percent of predicted.  

The RO continued the 10 percent rating in effect in rating 
decisions in December 1990 and November 1992.  In January 
1995, the Board remanded the issue of an increased rating 
for asthma for additional development.  

VA PFT in June 1995 showed an FVC/FEV 1 ratio of 83 percent 
before bronchodilators.  Outpatient records from 1989 
through 1993 showed treatment for respiratory problems, 
variously diagnosed as allergic and vasomotor rhinitis, 
asthma, bronchitis, and an acute upper respiratory 
infection.  The veteran regularly used inhalers for the 
control of his asthma.  

In July 1996 the RO denied a rating in excess of 10 percent 
for asthma.  In August 1997 and June 1999, the Board 
remanded the increased rating issue for additional 
evidentiary development.  

The claims file reflects that the veteran failed to report 
for scheduled VA examinations regarding his service-
connected asthma disability on numerous occasions to include 
examinations scheduled in 1998 and 1999.  

On January 10, 2001, the veteran filed a claim of 
entitlement to an increased evaluation for his asthma with 
reactive airway dysfunction syndrome.

When the veteran was examined by VA in February 2001, it was 
noted that his current medications included a nasal inhaler.  
The examiner also noted that a review of treatment notes 
showed many urgent care and emergency room visits for 
bronchial asthma.  The veteran stated that he had to go to 
an emergency room approximately every 2 weeks on a long-term 
basis.  He was usually treated intensively with 
bronchodilating medications and inhalers.  

He indicated that the last time he had taken any kind of 
steroids orally was when he was originally "injured."  
Following examination, the examiner's assessment was that 
the veteran was on multiple inhalers which he used on a 
daily basis.  He had wheezing on a daily basis and went to 
an emergency room at least 1-2 times per month.  He had last 
been in an emergency room one week prior.  Auscultation of 
the chest revealed bilateral wheezes and rhonchi.  

PFT in March 2001 showed FEV in one second of 54.2 
predicted.  FVC was 55.4 predicted.  FEV-1/FVC was reported 
as 79 percent of predicted.  

A list of prescription medications taken by the veteran from 
March-April 2002 as provided by VA is of record.  These 
documents reflect inhaler medications.  

During the course of a video conference hearing before the 
undersigned Member of the Board in July 2001, the veteran 
testified that his 60 percent disability evaluation should 
be effective from at least 1995.  He argued that his 
condition at that time was just as severe as currently.  
Transcript (Tr.) at 4.  

While he had taken inhalers since 1995, he admitted that he 
had recently been placed on a machine that enabled him to 
breathe at night.  Tr. at 5.  Basically, he had taken the 
same regimen of medications since 1995.  Tr. at 6.  


Criteria

The provisions of 38 C.F.R. § 3.400 stipulate that, except 
as otherwise provided, the effective date of an evaluation 
and award of pension, compensation or dependency and 
indemnity compensation based on an original claim, a claim 
reopened after final disallowance, or a claim for increase 
will be the date of receipt of the claim or the date 
entitlement arose, whichever is later.  

In the case of direct service connection, the effective date 
of an award is the day following separation from active 
service or date entitlement arose if a claim is received 
within 1 year after separation from service; otherwise, the 
date of receipt of claim, or the date entitlement arose, 
whichever is later. 38 C.F.R. § 3.400(b)(2) (2002).

Under the pertinent provisions of 38 C.F.R. § 3.400(r), the 
effective date of an award pursuant to a reopened claim 
(under sections 3.156 and 3.157, among others) is the date 
of receipt of claim or date entitlement arose, whichever is 
later.


Analysis

Preliminary Matter: Duty to Assist

The Board initially notes that there has been a significant 
change in the law during the pendency of this appeal.  On 
November 9, 2000, the President signed into law the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. 106-475, § 
7(b), 114 Stat. 2096, 2099-2100 (2000), 38 U.S.C.A. § 5107 
note (Effective and Applicability Provisions).  Among other 
things, this law eliminates the concept of a well-grounded 
claim and supersedes the decision of the United States Court 
of Appeals for Veterans Claims (CAVC) in Morton v. West, 12 
Vet. App. 477 (1999), withdrawn sub nom. Morton v. Gober, 14 
Vet. App. 174 (2000) (per curiam order), which held that VA 
cannot assist in the development of a claim that is not well 
grounded.  

This change in the law is applicable to all claims filed on 
or after the date of enactment of the VCAA, or filed before 
the date of enactment and not yet final as of that date.  
VCAA, Pub. L. No. 106-475, § 7(b), 114 Stat. 2096, 2099-2100 
(2000).  38 U.S.C.A. § 5107 note (Effective and 
Applicability Provisions); see generally Holliday v. 
Principi, 14 Vet. App. 280 (2001); see also Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).



On August 29, 2001, the final regulations implementing the 
VCAA were published in the Federal Register.  The portion of 
these regulations pertaining to the duty to notify and the 
duty to assist are also effective as of the date of the 
enactment of the VCAA, November 9, 2000.  66 Fed. Reg. 45, 
620, 45, 630-45, 632 (August 29, 2001) (to be codified at 
38 C.F.R. § 3.159).

Where the law and regulations change while a case is 
pending, the version more favorable to the appellant 
applies, absent congressional intent to the contrary.  
Karnas v. Derwinski, 1 Vet. App. 308, 312-313 (1991).  

The Board is of the opinion that the new duty to assist law 
has expanded VA's duty to assist (e.g., by providing 
specific and expanded provisions pertaining to the duty to 
notify), and is therefore more favorable to the veteran.  
Therefore, the amended duty to assist law applies.  Id.

In the case at hand, the Board is satisfied that the duty to 
notify and the duty to assist have been met under the new 
law.

The duty to notify has been satisfied as the veteran has 
been provided with notice of what is required to 
substantiate his claim.  The RO, through its issuance of its 
rating decisions, statement of the case, supplemental 
statements of the case, and associated correspondence, has 
given the veteran notice of the requirements for earlier 
effective dates to include a rationale explaining why the 
evidence did not allow for an effective date prior to 
January 10, 2001, for the grant of a 60 percent evaluation 
for asthma.  

That is, he was provided with notice of the regulations 
pertaining to the disability at issue, a rationale of the 
denial, and he was notified of his appellate rights.  
38 U.S.C.A. § 5103 (West Supp. 2002); 66 Fed. Reg. 45,620, 
45,630 (August 29, 2001) (to be codified at 38 C.F.R. 
§ 3.159).  

Such notice satisfies the duty to notify requirement that 
the RO notify the veteran as to which portion of the 
evidence is to be provided by him and which is to be 
provided by VA, as it indicated that the veteran could 
submit the evidence himself or have the RO obtain it for 
him.  See Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Although the RO has not provided notice of the VCAA or 
adjudicated his claim with this law in mind, the Board finds 
no prejudice to the veteran in proceeding with this case at 
this time, because the procedural actions of the RO are in 
essential agreement with and adhere to the mandates of this 
new law with respect to the duty to notify and the duty to 
assist the veteran in the development of his claim.  See 
Bernard v. Brown, 4 Vet. App. 384, 393-394 (1993).

In light of the above, the Board finds that the duty to 
notify has been satisfied.  38 U.S.C.A. § 5103 (West Supp. 
2002);  66 Fed. Reg. 45,620, 45,630 (August 29, 2001) (to be 
codified at 38 C.F.R. § 3.159(b)).

The duty to assist has been satisfied because the RO made 
reasonable efforts to obtain evidence necessary to 
substantiate the veteran's claim, including relevant records 
adequately identified by him as well as authorized by him to 
be obtained.

In light of the foregoing, the Board is satisfied that all 
relevant facts have been adequately developed to the extent 
necessary; no further assistance to the veteran in 
developing the facts pertinent to his claim is required to 
comply with the duty to assist under both the former law and 
the new VCAA.  38 U.S.C.A. § 5103, 5103A, 5107 (West Supp. 
2002)); 66 Fed. Reg. 45,630 (Aug. 29, 2001) (to be codified 
at 38 C.F.R. § 3.159).

In reaching this determination, the Board has considered the 
fact that the law with respect to the duty to assist has 
been significantly changed during the course of the appeal.  
As a result, the Board has considered the applicability of 
Bernard v. Brown, 4 Vet. App. 384, 393-394 (1993).

In Bernard, the CAVC has held that, before the Board 
addresses in a decision a question that has not been 
addressed by the RO, it must consider whether the claimant 
has been given adequate notice of the need to submit 
evidence or argument, an opportunity to submit such evidence 
or argument, and an opportunity to address the question at a 
hearing, and whether the claimant has been prejudiced by any 
denials of those opportunities.

In the veteran's case at hand, the Board finds that he is 
not prejudiced by its consideration in the first instance of 
his claim pursuant to this new law.  As set forth above, VA 
has already met all obligations to the appellant under this 
new law.

Moreover, the veteran has been afforded the opportunity to 
submit evidence and argument on the merits of this issue on 
appeal, and has done so.  He also provided oral testimony 
before the undersigned Member of the Board via a video 
conference with the RO.  In view of the foregoing, the Board 
finds that the veteran will not be prejudiced by its actions 
and that a remand for adjudication by the RO would only 
serve to further delay resolution of his claim.  See 
Bernard, supra.

Therefore, no useful purpose would be served in remanding or 
deferring the matter simply for initial consideration of the 
VCAA by the RO.  This would result in additional and 
unnecessary burdens on VA, with no benefit flowing to the 
veteran.  

The CAVC has held that such remands are to be avoided.  See 
Winters v. West, 12 Vet. App. 203 (1999) (en banc), vacated 
on other grounds sub nom. Winters v. Gober, 219 F. 3d 1375 
(Fed. Cir. 2000); Soyini v. Derwinski, 1 Vet. App. 540, 546 
(1991); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  In 
fact, the CAVC recently stated, "The VCAA is a reason to 
remand many, many claims, but it is not an excuse to remand 
all claims."  Livesay v. Principi, 15 Vet. App. 165, 178 
(2001).

Having determined that the duty to assist has been 
satisfied, the Board turns to an evaluation of the veteran's 
claim on the merits.


Earlier Effective Date

Applying the principles of earlier effective date claims (as 
provided earlier under "Criteria"), the Board finds that an 
effective date prior to January 10, 2001, for the assignment 
of an increased disability evaluation of 60 percent is not 
warranted.  

The Board's review of the record reflects that there was a 
final Board decision regarding the veteran's request for a 
rating in excess of 10 percent in February 2000.  

Regarding the 2000 Board decision, which subsumed all 
previous rating decisions by the RO, there is no claim of 
clear and unmistakable error (CUE) reasonably raised, or 
grave procedural error.  See, for example, Hayre v. West, 
188 F.3d 1327 (Fed. Cir. 1999).

The claim for an earlier effective date is limited by the 
constraints of CUE analysis.  Unappealed Board or RO rating 
decisions are final as to the matter decided in the absence 
of a timely appeal, and the neither the veteran nor his 
representative have offered an argument to support CUE as a 
basis for entitlement.  Thus a valid claim of CUE was not 
presented for adjudication.

Thus, the Board emphasizes that the evidence is clear in 
showing that subsequent to the final February 2000 decision 
of record, the veteran first expressed an intent to obtain 
an increased rating on January 10, 2001.  Such is the date 
assigned to the increased disability evaluation of 60 
percent.  No other correspondence or evidence indicating an 
intent to claim an increased rating was submitted by the 
veteran in the interim between the final decision and 
January 10, 2001.  

The Board notes that the effective date of an award of 
increased compensation may, however, be established at the 
earliest date as of which it is factually ascertainable that 
an increase in disability had occurred, if the application 
for an increased evaluation is received within one year from 
that date.  38 U.S.C.A. § 5110(b)(2); 38 C.F.R. § 
3.400(o)(2).  

Also, with regard to the terms "application" or "claim", the 
Board notes that once a formal claim for compensation has 
been allowed, such as in this case, receipt of a VA 
hospitalization report, a record of VA treatment or 
hospitalization will be accepted as an informal claim for 
increased benefits, and the date of such record will be 
accepted as the date of receipt of a claim.  38 C.F.R. § 
3.157(b)(1) (2002); see also 38 C.F.R. § 3.155(a).  

The Board further notes that the CAVC has held that the VA 
has constructive knowledge of documents generated by VA 
medical facilities even if such records are not physically 
part of the claims file.  Bell v. Derwinski, 2 Vet. App. 611 
(1992).

The Board has thus considered whether the medical evidence 
of record is indicative of an increase prior to January 10, 
2001, or if such could be considered a claim for increase 
within one year prior to January 10, 2001.  The Board notes 
that VA must review all the evidence of record (not just 
evidence not previously considered) to determine the proper 
effective date.  See Hazan v. Gober, 10 Vet. App. 511, 518 
(1997).  

However, the CAVC and VA's General Counsel have interpreted 
the provisions of 38 U.S.C.A. § 5110; 38 C.F.R. § 3.400 as 
meaning that if the increase occurred within one year prior 
to the claim, the increase is effective as of the date the 
increase was "factually ascertainable."  If the increase 
occurred more than one year prior to the claim, the increase 
is effective the date of claim.  If the increase occurred 
after the date of claim, the effective date is the date of 
increase.  38 U.S.C.A. 5110(b)(2); Harper v. Brown, 10 Vet. 
App. 125 (1997); 38 C.F.R. 3.400 (o)(1)(2); VAOPGCPREC 12-98 
(1998).

A review of the evidence of record fails to reveal an 
increase in asthma symptomatology was factually 
ascertainable within the year prior to January 10, 2001.  VA 
outpatient treatment and examination records dated prior to 
that date are dated only up to 1995.  

These clinical documents have been reported in detail 
earlier, and they do not reflect symptomatology that 
warrants a rating in excess of 10 percent.  Thus, the 
competent medical records fail to show that the veteran's 
asthma increased in severity as required by the pertinent 
governing criteria to warrant a 60 percent evaluation in the 
year prior to January 10, 2001.  See Harper v. Brown, 10 
Vet. App. 125 (1997).  

In sum, a review of the entire evidentiary record reveals no 
records in the interim between the final denial in February 
2000 pertinent to asthma evaluation and January 10, 2001, 
that may be accepted as an informal claim for increase, and 
reveals no evidence that an increase was first factually 
ascertainable within the year prior to receipt of the 
January 10, 2001, claim for an increase.  Accordingly, an 
effective date, prior to January 10, 2001, for assignment of 
a 60 percent evaluation for asthma with reactive airway 
dysfunction syndrome is denied.  38 C.F.R. § 3.400 (2002).  


ORDER

Entitlement to an effective date, prior to January 10, 2001, 
for the award of a 60 percent rating for asthma with 
reactive airway dysfunction syndrome is denied.  


		
	RONALD R. BOSCH
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

